Pee Ctjeiam.
The prosecutor of this writ of certiorari was the petitioner in a proceeding before the workmen’s compensation bureau, where he was awarded compensation. Appeal was taken to the Essex County Court of Common Pleas, which found that petitioner was not entitled to compensation. Thereupon this writ of certiorari was allowed, and by its terms it requires the judge of the Court of Common Pleas to certify a certain “decision” of said court. The return does not include any proceedings following the opinion or determination of the Common Pleas judge. No judgment was entered as required by the statute. Section 19, Pamph. L. 1921, p. 734 (2 Cum. Supp. Comp. Stat., p. 3894). Such finding cannot be reviewed upon certiorari. Newark v. Fordyce, 88 N. J. L. 440; 97 Atl. Rep. 67; Clay v. Civil Service Commission, 89 N. J. L. 194; 98 Atl. Rep. 312.
The writ will be dismissed, with costs.